Citation Nr: 0832113	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  05-10 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a gunshot wound to the left (minor) shoulder, 
Muscle Group I, and left shoulder rotator cuff tear, status-
post surgical repair. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel





INTRODUCTION

The veteran served on active duty from September 1991 to 
October 1996, February to December 2003, and from May 2005 to 
August 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, wherein the RO, in part, awarded service 
connection for residuals of gunshot wound to the left (minor) 
shoulder; an initial noncompensable evaluation was assigned, 
effective December 28, 2003.  The veteran timely appealed the 
RO's August 2004 rating action to the Board.  On his 
substantive appeal, the veteran specifically limited 
appellate review to the issued noted on the title page.  
(see, VA Form 9, received by the RO in March 2005).  

By a February 2005 rating action, the RO awarded a 10 percent 
disability rating to the service-connected residuals of a 
gunshot wound of the left shoulder, effective December 28, 
2003.  Since this increase did not constitute a full grants 
of the benefits sought, the initial rating issue remain in 
appellate status.  
AB v. Brown, 6 Vet. App. 35, 39 (1993).


FINDINGS OF FACT

1.  The veteran is right-handed. 

2.  Since the award of service connection, December 28, 2003, 
the service-connected residuals of a gunshot wound to the 
left shoulder, Muscle Group I, and left shoulder rotator cuff 
tear, status-post surgical repair, have been manifested by no 
more than moderate muscle impairment; limitation of motion at 
the shoulder level has not been demonstrated.  




CONCLUSION OF LAW

Throughout the duration of the appeal, the criteria for an 
initial evaluation in excess of 10 percent for residuals of a 
gunshot wound to the left shoulder, Muscle Group I, and left 
shoulder rotator cuff tear, status-post surgical repair have 
not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.56, 4.71, Diagnostic Code 5201; 4.73, Diagnostic Code 5301 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

A.  Duty to Notify

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim on appeal.  The veteran should be 
informed as to what portion of the information and evidence 
VA will seek to provide, and what portion of such the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b), as amended by 73 Fed. Reg. 23353-23356 
(2008) (to be codified at 38 C.F.R. § 3.159(b)(1) and 
applicable to all claims for benefits pending before VA on 
May 20, 2008).

With regards to the veteran's initial evaluation claim 
discussed in the decision below, the United States Court of 
Appeals for Veterans Claims (Court) has elaborated that 
filing a notice of disagreement begins the appellate process, 
and any remaining concerns regarding evidence necessary to 
establish a more favorable decision with respect to 
downstream elements are appropriately addressed under the 
notice provisions of 38 U.S.C. §§ 5104 and 7105.  See Hartman 
v. Nicholson, 483 F.3d 1311 (Fed.Cir.2007).  

Where a claim has been substantiated after the enactment of 
VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 
136-138 (2008).

B.  Duty to Assist

Regarding VA's duty to assist the appellant with his initial 
rating claim on appeal, service medical records, post-service 
private and VA examination and clinical treatment reports, 
along with statements of the veteran, have been associated 
with the claims files.  

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 
(Fed. Cir. 2004).  

II.  Initial Rating

B	Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities. Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2007).

As the instant appeal concerns an initial rating claim, the 
rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the 
present level of disability is of primary importance, is not 
applicable.  Rather, at the time of an initial rating 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as staged ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125 (1999).  

The evaluation of the same disability under various diagnoses 
is to be avoided. 38 C.F.R. § 4.14 (2007). 38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2007).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2007).  

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45 (2007).  

Historically, service medical records reflect that, in April 
2003, the veteran incurred a gunshot wound, which entered the 
left neck and exited under the left clavicle.  The veteran 
sustained rib fractures and pneumothorax to the left lung and 
chest.  A chest tube was inserted.  He was evacuated to the 
Walter Reed Army Medical Clinic (WRAMC) on May 2, 2003, where 
medical personnel cleaned and dressed the veteran's wounds 
several times a day.  At discharge from the hospital on May 
12, 2003, the veteran ambulated and tolerated a regular diet.  
His pain was well-controlled with medication.  The veteran 
was placed on convalescent leave for 30 days.

When the veteran was re-examined in late May 2003, the 
examiner noted that he was status-post gunshot wound, which 
had entered the left trapezius and exited the left upper 
chest.  Upon physical evaluation of the left upper extremity, 
there was a three by two centimeter scar at the cite of the 
left trapezius wound, which was one and a half centimeters 
deep.  There was red [illegible] tissue in the wound bed.  
There was also a three by one centimeter left back wound, 
which was one centimeter deep.  "5 mm tract superiorly."  
The wound was noted to have been healing well.  The veteran 
was instructed to change his dressings and continue with 
outpatient physical therapy.  A June 2003 treatment report 
reflects that the veteran's gunshot wound to the left chest 
was healing well.  

VA initially evaluated the veteran after he was discharged 
from service in April 2004.  A review of said examination 
report reflects that the VA examiner recorded the veteran's 
history with respect to his gunshot wound to the left 
shoulder, which is consistent with that previously reported 
in the preceding paragraph.  The veteran indicated that his 
left shoulder was sore with use, even with normal activities.  
He reported that his symptoms were constant during flare-ups 
and that his ability to reach, lift, swim, or run were 
affected during said flare-ups.  It was noted that he had 
been prescribed bed rest during his flare-ups.  Range of 
motion of the left shoulder in April 2004 revealed flexion 
and abduction to 180 degrees, and external and internal 
rotation to 90 degrees.  There was no evidence of any pain, 
weakness, fatigue, lack of endurance, or instability of the 
left shoulder.  There was no ankylosis of the left shoulder 
joint.  X-rays of the left shoulder were noted to have been 
within normal limits.  The physician entered a diagnosis of 
rotator cuff tear and fibrosis from the gunshot wound.  The 
examiner noted that the veteran experienced discomfort after 
physical exertion of the left shoulder.  He had full range of 
motion of the left shoulder without pain. 

By an August 2004 rating action, the RO awarded service 
connection for residuals, gunshot wound of the left shoulder; 
an initial noncompensable evaluation was assigned under 
Diagnostic Code 5201, the diagnostic code pertaining to 
limitation of arm motion, effective December 28, 2003---the 
date of receipt of the veteran's claim for service connection 
for said disability.  

By a February 2005 rating action, the RO assigned a 10 
percent evaluation to the service-connected left shoulder 
disability under Diagnostic Code 5301, the Diagnostic Code 
governing ratings of Muscle Group I, effective December 28, 
2003.  The RO based their determination on service and post-
service medical evidence, reflecting that the veteran had 
sustained a gunshot wound to the posterior area of the left 
neck that exited under the left clavicle.  

In a May 2007 rating action, the RO terminated the veteran's 
compensation benefits for the period that he re-activated to 
serve on active duty (May 15, 2005 to August 31, 2006).  
Compensation was resumed on September 1, 2006, the date 
following his discharge from active duty.  By that same 
rating action, the RO awarded service connection for left 
shoulder rotator cuff tear, status-post surgical repair and 
combined it with 10 percent evaluation assigned to the 
service-connected residuals of a gunshot wound of the left 
shoulder.  

In reaching their decision in May 2007, the RO determined 
that because limited motion and muscular pain were part of 
the evaluation criteria for evaluating the veteran's service-
connected residuals of gunshot wound to the left shoulder, 
Muscle Group I, and affected the same area (i.e., left 
shoulder), a separate evaluation could not be assigned for a 
left shoulder rotator cuff tear because to do so would 
violate VA regulations, which prohibit evaluating the same 
disability under various diagnostic codes.  See, 38 C.F.R. 
§ 4.14 (2007).  

Thus, in view of the foregoing, the service-connected 
residuals of a gunshot wound of the left (minor) shoulder 
Muscle Group I, and left shoulder rotator cuff tear, status-
post surgical repair, are currently assigned an initial 10 
percent evaluation pursuant to 38 C.F.R. § 4.71a, 4.73, 
Diagnostic Code 5201(Diagnostic Code pertaining to imitation 
of motion of the arm) and Diagnostic Code 5301 (Diagnostic 
Code governing muscle injuries to Muscle Group I).

Diagnostic Code 5201 provides that a 20 percent evaluation is 
assignable for limitation of motion of the non-dominant arm 
at shoulder level.  A 20 percent evaluation is also 
assignable for limitation of motion of the non-dominant arm 
midway between side and shoulder level.  A maximum 30 percent 
evaluation is assignable for limitation of motion of the non-
dominant arm to 25 degrees from side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2007).

Muscle Group I consists of the extrinsic muscles of the 
shoulder girdle: trapezius, levator scapulae, and serratus 
magnus.  The function of Muscle Group I is upward rotation of 
the scapula, and elevation of the arm above shoulder level.  
Injuries to Muscle Group I are evaluated pursuant to 38 
C.F.R. § 4.73, Diagnostic Code 5301.  Under this code, 10, 20 
and 30 percent evaluation for moderate, moderately severe and 
severe disability of non-dominant Muscle Group I.  38 C.F.R. 
§ 4.73, Diagnostic Code 5301 (2007).

The factors to be considered in evaluating disabilities from 
healed wounds involving muscle groups are set forth in 38 
C.F.R. §§ 4.55, 4.56 (2007).  
For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 4.56(c) 
(2007).  Disabilities rated under Diagnostic Codes 5301 to 
5323 are to be classified as slight, moderate, moderately 
severe or severe.  38 C.F.R. § 4.56(d) (2007).

Moderate disability of the muscles consists of a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history with regard 
to this type of injury should include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  Objective findings 
should include some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue. 
38 C.F.R. § 4.56(d)(2) (2007).

A moderately severe disability of the muscles consists of a 
through and through or deep penetrating wound by a small 
high-velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  A history with regard to this 
type of injury should include prolonged hospitalization in 
service for treatment of a wound and consistent complaints of 
symptoms of muscle wounds.  Objective findings should include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups, with loss of 
deep fascia, muscle substance or normal firm resistance as 
compared with the sound side.  38 C.F.R. § 4.56(d)(3) (2007).

A severe disability of the muscles consists of a through and 
through or deep penetrating wound due to a high velocity 
missile or large or multiple high velocity missiles, or with 
a shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  The history 
and complaints with regard to this type of injury should 
include cardinal signs and symptoms of muscle disability 
(loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination, and uncertainty of 
movement) worse than those shown for moderately severe muscle 
injuries, and if present, evidence of an inability to keep up 
with work requirements.  Objective findings should include 
ragged, depressed, and adherent scars indicating wide damage 
to muscle groups in the missile track, loss of deep fascia or 
muscle substance on palpation, soft flabby muscles in the 
wound area, and swollen and hardened muscles in contraction.  
Tests of strength, endurance, or coordination movements 
compared with the corresponding muscles of the uninjured side 
indicate severe impairment of function.  Another sign of 
severe muscle disability is x-ray evidence of minute multiple 
scattered foreign bodies indicating intermuscular trauma and 
an explosive effect of a missile. 
38 C.F.R. § 4.56(d)(4) (2007).

B.  Analysis

As previously discussed, the veteran's service-connected 
residuals of a gunshot wound to the left shoulder and left 
shoulder rotator cuff tear, status-post surgical repair, have 
been assigned an initial 10 percent disability rating 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5201 
(limiation of motion of the arm) and 38 C.F.R. § 4.73( muscle 
injuries, Muscle Group I), effective December 28, 2003.  

The veteran has maintained that his service-connected 
residuals of a gunshot wound to the left shoulder and left 
shoulder rotator cuff tear, status-post surgical repair are 
more severely disabling than that reflected by the currently 
assigned initial 10 percent evaluation.  To this end, he 
asserts that his range of motion of the left shoulder is 
limited by daily pain.  (see, VA Form 9, received by the RO 
in March 2005). 

After a review of the evidence of record, the Board finds 
that the preponderance of the evidence is against an initial 
rating in excess of 10 percent for service-connected 
residuals of a gunshot wound to the left shoulder, under 
Diagnostic Codes 5201 and 5301.  In reaching the foregoing 
determination, several VA examinations have shown that left 
shoulder range of motion has remained almost normal through 
the several planes of motion, to include the veteran being 
able to raise his arm above shoulder level.  To this end, a 
May 2005 VA examination report shows that although the 
veteran was only able to externally rotate his left shoulder 
to five (5) degrees, internal rotation and abduction were to 
90 and 140 degrees, respectively.  Left shoulder adduction 
was to zero degrees.  In addition, VA examination reports, 
dated in April 2000 and February 2007, reflect that the 
veteran's left shoulder demonstrated full range of motion in 
flexion (180 degrees), abduction (180 degrees), and internal 
and external rotation (both to 90 degrees) without pain.  
These same VA examination reports also contained notations 
that there was no evidence of loss of motion secondary to 
pain, weakness or lace of endurance.  (see, April 2000 and 
February 2007 VA examination reports).  Thus, as  the 
evidence does not show limitation of the left (minor) 
shoulder midway between side and shoulder level, a higher 
initial evaluation of 20 percent is not warranted under 
Diagnostic Code 5201.  

In addition, there is no evidence to warrant the assignment 
of a 20 percent rating under Diagnostic Code 5301.  In making 
the foregoing conclusion, the evidence of record shows that 
there has only been a "slight" loss of muscle strength in 
the left shoulder, as compared to the right side.  To this 
end, when seen at a VA outpatient clinic in March 2005, the 
veteran had 4+/5 rotator cuff symmetrical strength.  Deltoid, 
scaphoid, trapezius and trapezoid strength were 5/5 and 4/5, 
respectively.  A May 2005 VA examination report contained 
findings of "slight" atrophy of the veteran's left upper 
muscles, specifically the trapezius and supraspinatus.  
Muscle strength of his left upper extremity was 4/5 in his 
deltoids and supraspinatus.  Left trapezius strength was 4/5, 
when compared to his right side.  (see, March and May 2005 VA 
outpatient and examination reports, respectively).  

Overall, when all of the evidence is considered there is no 
basis to find that the veteran experiences limitation of the 
left arm midway between side and shoulder level or  
moderately severe disability of the left (minor) shoulder 
under Diagnostic Code 5201 or 5301 at any time since December 
28, 2003.

The Board has also considered additional diagnostic codes for 
a possible higher rating.  There is no evidence of ankylosis 
of the scapulohumeral articulation, or impairment of the 
humerus by nonunion or malunion to warrant consideration of a 
higher rating under Diagnostic Codes 5200, and 5202, 
respectively. 
38 C.F.R. § 4.71a, Diagnostic Codes 5200 and 5202 (2007).  

The Board has considered whether a higher rating may be 
assigned on the basis of functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, lack of endurance or pain on 
movement of a joint under 38 C.F.R. § 4.45.  See DeLuca, 
supra.

Further, when the ranges of motion in the left shoulder are 
considered together with the evidence of functional loss due 
to left shoulder pathology, the evidence does not support a 
conclusion that the loss of motion in the left shoulder that 
more nearly approximates the criteria for a 20 percent rating 
under Diagnostic Code 5201, even with consideration of 38 
C.F.R. §§ 4.40 and 4.45.  To this end, VA examiners in April 
2000 and February 2007 specifically opined that there was no 
evidence of loss of motion of the left shoulder secondary to 
pain, weakness or lack of endurance.   

Thus, the evidence, does not show that the symptoms of the 
left shoulder condition produce more than moderate functional 
impairment or muscle injury in order to support the 
assignment of a 20 percent evaluation under diagnostic codes 
5201 and 5301 with consideration of the provisions of 38 
C.F.R. §§ 4.40 and 4.45 or a "staged rating" at any time from 
December 28, 2003.  Fenderson, supra.  The preponderance of 
the evidence is against the claim for an initial higher 
rating for the service-connected left shoulder disability at 
any time from December 28, 2003, and the claim is denied.  
Fenderson, supra.

The Board has also considered the possibility of separate 10 
percent ratings for nerve damage and scars of the left 
shoulder and scapula.  In this case, however, the veteran was 
found to have been neurovascularly intact when seen at a VA 
outpatient clinic in February 2005.  Regarding his left 
shoulder scars, he is currently in receipt of separate 10 
percent ratings for gunshot wound scar of the left scapula 
and surgical scar of the anterior left shoulder, effective 
from September 1, 2006.  Thus, separate ratings for nerve 
damage and scars of the left shoulder and scapula are not 
warranted. 

C.  Extraschedular Consideration

As to the disability picture presented, the Board cannot 
conclude that the disability picture as to service-connected 
residuals of gunshot wound to the left shoulder are so 
unusual or exceptional by themselves, with such related 
factors as frequent hospitalization and marked interference 
with employment, as to prevent the use of the regular rating 
criteria.  38 C.F.R. § 3.321 (2007).  While the record 
reflects that the veteran subjectively complained of pain on 
use of the left shoulder, they did not translate into any 
functional loss of use of the left shoulder upon physical 
evaluation, as noted in the preceding paragraphs.  In 
addition, the veteran has not required any recent 
hospitalization for his service-connected residuals of a 
gunshot wound to the left shoulder.  In summary, the Board 
finds that the record does not indicate an exceptional or 
unusual disability picture so as to warrant an extraschedular 
rating. 




ORDER

Entitlement to an initial rating in excess of 10 percent for 
residuals of gunshot wound to the left shoulder with left 
rotator cuff repair, status-post surgical repair, is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


